DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180276454 A1) hereinafter Han, in view of Wang et al. (US 20210104086 A1) hereinafter Wang.

receiving, by one or more processors (Han, [0097] each facial verification apparatus includes one or more processors), an input image of a reference subject; (Han, fig.3 #310 the input image as a face of an individual which is the reference subject)
processing, by the one or more processors (Han, [0097] each facial verification apparatus includes one or more processors), the input image to generate a normalized image; (Han, fig.3 #330)
identifying, by the one or more processors (Han, [0097] each facial verification apparatus includes one or more processors), a set of features present in the normalized image, wherein each feature in the set of features corresponds to a portion of a head or body of the reference subject; (Han, [0098] face image is a portion of a head or body)
for each feature in the set of features, processing, by the one or more processors, at least a portion of the normalized image including the feature by a neural network model corresponding to the feature to generate a parameter vector corresponding to the feature; (Han, [0024], [0114], [0136]) and 
Han does not disclose combining, by the one or more processors, the parameter vectors output by respective neural network models corresponding to respective features in the set of features to generate a parameterized character model corresponding to reference subject in the input image.
Wang discloses generating model parameter vectors (Wang, [0029]) provided in 3D face rendering (Wang, [0030]-[0034]).

One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Han with the teachings of Wang in order to minimize cost and loss function.Regarding claim 10, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 10.Regarding claims 2 and 11. The method according to claim 1, wherein the input image is a photo captured by a camera of a user or an image uploaded by the user. (Han, [0090]) (Wang, [0025])
Regarding claims 3 and 12. The method according to claim 1, wherein processing the input image to generate the normalized image comprises: performing at least one of rotating, cropping, or resizing the input image; (Han, [0102]) and applying at least one filter to smooth and/or reduce detail in the input image.(Wang, [0022])Regarding claims 4 and 13. The method according to claim 1, wherein the parameterized character model is capable of being processed by a game engine of a video game to render an image of a character corresponding to the parameterized character model. (Wang, [0038])Regarding claims 5 and 14. The method according to claim 1, wherein for a first feature in the .
Allowable Subject Matter
Claims 8, 9, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8, 17 and 20, no prior art discloses the method according to claim 7, wherein training a separate neural network model corresponding to each feature in the set of features comprises: capturing a set of images of one or more existing character assets; identifying a set of .

Claims 9 and 18 depend on allowable claims. Relevant arts:
US 20200065384 A1 A computer-implemented intent classification method and system are provided. The method comprises: providing a plurality of trained model sets, each based on a different model and comprising a plurality of trained models, with each trained model in each trained model set obtained by training a same model with a different initialization condition over a pre-determined dataset; feeding an input text into each trained model to obtain a plurality of prediction results for indicating a likely intent class of the input text; ensembling prediction results corresponding to a same trained model set for each trained model set to obtain a plurality of first-layer ensembles; ensembling the plurality of first-layer ensembles to obtain at least one second-layer ensemble, each obtained by ensembling two or more first-layer ensembles; and determining the intent class of the input text based on the at least one second-layer ensemble.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/15/2022